


Exhibit 10.2


























REGISTRATION RIGHTS AGREEMENT


by and between Tribune Publishing Company
and


MLIM Holdings, LLC












Dated as of May 21, 2015




















--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page




Section 1    CERTAIN DEFINITIONS    1
Section 2    REGISTRATION    4
Section 3    PIGGYBACK REGISTRATIONS    5
Section 4    SUSPENSION PERIODS    7
[INTENTIONALLY REMOVED]    8
Section 6    REGISTRATION PROCEDURES    8
Section 7    REGISTRATION EXPENSES    12
Section 8    INDEMNIFICATION    13
Section 9    SECURITIES ACT RESTRICTIONS    15
Section 10    TRANSFERS OF RIGHTS    15
Section 11    RULE 144 REPORTING    16
Section 12    MISCELLANEOUS    17






























116628278 v2    -i-






--------------------------------------------------------------------------------




THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 21, 2015, by and between Tribune Publishing Company, a Delaware
corporation (the “Company”), and MLIM Holdings, LLC, a Delaware limited
liability company (the “Holder”).


WHEREAS, Tribune Publishing Company, LLC, a wholly owned subsidiary of the
Company (the “Purchaser”), and the Holder are parties to that certain Membership
Interest Purchase Agreement, dated May 7, 2015 (the “Purchase Agreement”),
pursuant to which the Holder has agreed to sell to the Purchaser all of the
issued and outstanding limited liability company membership interests of MLIM,
LLC (“MLIM”) in exchange for a combination of cash and Company Shares (as
defined below); and


WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the parties desire to enter into this Agreement in order
to create certain registration rights for the Holder as set forth below.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:


SECTION 1 CERTAIN DEFINITIONS


1.1
As used in this Agreement, the terms below shall have the meanings specified
below:



“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For purposes of this definition, “control” (including,
with correlative meaning, the terms “controlling” and “controlled”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.


“Agreement” shall have the meaning specified in the preamble to this Agreement,
including all amendments, modifications and supplements thereto and any exhibits
or schedules to any of the foregoing, and shall refer to this Agreement as the
same may be in effect at the time such reference becomes operative.


“beneficially own” means, with respect to any Person, securities of which such
Person or any of such Person’s Affiliates, directly or indirectly, has
“beneficial ownership” as determined pursuant to Rule 13d-3 and Rule 13d-5 of
the Exchange Act, including securities beneficially owned by others with whom
such Person or any of its Affiliates has agreed to act together for the purpose
of acquiring, holding, voting or disposing of such securities; provided that a
Person shall not be deemed to “beneficially own” (a) securities tendered
pursuant to a tender or exchange offer made by such Person or any of such
Person’s Affiliates until such tendered securities are accepted for payment,
purchase or exchange; (b) any security as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (i) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange




--------------------------------------------------------------------------------




Act; and (ii) is not also then reportable by such Person on Schedule 13D under
the Exchange Act (or any comparable or successor report).


“Business Day” means a day other than a Saturday, a Sunday or a day on which
commercial banking institutions in the State of New York are authorized or
obligated by law to close.


“Closing Date” shall have the meaning specified in the Purchase Agreement.


“Company” shall have the meaning specified in the preamble to this Agreement.


“Company S-3 Eligibility Date” means August 5, 2015.


“Company Shares” means shares of the Company’s common stock, par value $0.01 per
share, and any securities into which such shares may hereinafter be
reclassified.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“FINRA” means the Financial Industry Regulatory Authority.


“Form S-1” means a registration statement on Form S-1 under the Securities Act
or such successor forms thereto permitting registration of securities under the
Securities Act.


“Form S-3” means a registration statement on Form S-3 under the Securities Act
or such successor forms thereto permitting registration of securities under the
Securities Act.


“Governmental Entity” means any federal, state, local or foreign court,
government or political subdivision or department thereof, or any governmental
administrative or regulatory body.


“Holder” shall have the meaning specified in the preamble to this Agreement.
References herein to the Holder shall apply to Permitted Transferees who become
Holders pursuant to Section 10, provided that (a) all obligations of the Holder
and its Permitted Transferees hereunder shall be several, and not joint and
several; and (b) for purposes of all thresholds and limitations herein, the
actions of the Permitted Transferees shall be aggregated, provided further that
for purposes of making decisions relating to the process and procedures relating
to the registration under Section 2 hereof, MLIM Holdings, LLC shall act as
representative for the Holders and the Permitted Transferees collectively and
the Company may reasonably rely on decisions made by MLIM Holdings, LLC relating
thereto.


“Indemnified Party” shall have the meaning specified in Section 8(c).


“Indemnifying Party” shall have the meaning specified in Section 8(c).


“NYSE” means the New York Stock Exchange.


“Permitted Transferee” means any Person to whom rights are transferred in
accordance with the assignment provisions of the Purchase Agreement.






--------------------------------------------------------------------------------




“Person” means an individual, corporation, partnership, trust, limited liability
company, branch of any legal entity, unincorporated organization, joint stock
company, joint venture, association, other entity or Governmental Entity.


“Piggyback Registration” shall have the meaning specified in Section 3(a).


“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Securities,
as amended or supplemented, and including all material incorporated by reference
in such prospectus or prospectuses.


“Purchase Agreement” means the agreement specified in the first recital hereto,
as such agreement may be amended, supplemented or otherwise modified from time
to time.


“Purchase Price” shall have the meaning specified in the Purchase Agreement.


“Registrable Securities” means, at any time, (a) Company Shares issued to the
Holder pursuant to the terms of the Purchase Agreement; and (b) any Company
Shares or any other security issued by the Company after the date hereof in
respect of the Company Shares referenced in (a) by way of a share dividend or
share split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization, in either case until the earliest
to occur of (i) the date on which the resale of any such Company Shares has been
registered pursuant to the Securities Act and disposed of in accordance with the
Registration Statement relating to it; (ii) the date on which any such Company
Shares are transferred pursuant to Rule 144 under the Securities Act and no
longer bear any restrictive legend; (iii) the date that is the second day
following the six (6) month anniversary of the Closing Date; or (iv) the date on
which any such Company Shares are sold to the Company.


“Registration Expenses” shall have the meaning specified in Section 7(a).


“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, and any amendments or
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all documents incorporated by reference in such Registration
Statement.


“Rule 144” means such rule promulgated under the Securities Act, as such Rule
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.


“Rule 415” means such rule promulgated under the Securities Act, as such Rule
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.


“S-3 Shelf Registration” means the filing by the Company of an S-3 Shelf
Registration Statement (or an amendment or supplement to an existing
registration statement on Form S-3) for a public offering of all or such portion
of the Registrable Securities designated by the Holder pursuant to Rule 415 or
otherwise.




--------------------------------------------------------------------------------






“S-3 Shelf Registration Statement” means a Registration Statement (including any
amendment or supplement thereto) on Form S-3 covering the resale of the
Registrable Securities.


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


“Stock Consideration” means the portion of the Purchase Price payable in Company
Shares.


“Suspension Period” shall have the meaning specified in Section 4.


“Termination Date” means the first date on which there are no Registrable
Securities subject to this Agreement.


“underwritten offering” means a registered offering in which securities of the
Company are sold to one or more underwriters on a firm commitment basis for
offering to the public.


1.2    Interpretation. When a reference is made in this Agreement to an article,
section, exhibit or schedule, such reference shall be to an article or section
of, or an exhibit or schedule to, this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” Unless the context otherwise requires, the words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. All terms defined in this Agreement shall have the defined meanings
herein when used in any certificate or other document made or delivered pursuant
hereto unless otherwise defined therein. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine genders of such term. Any
agreement, instrument or statute defined or referred to herein or any agreement
or instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified, supplemented or replaced,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor agreements,
instruments or statutes. Any agreement or instrument referred to herein shall
include reference to all exhibits, schedules and other documents or agreements
attached thereto or incorporated therein.


SECTION 2 REGISTRATION
(a)Registration Statements.


(i)Initial Registration Statement: Subject to the provisions of this Agreement
on the Company S-3 Eligibility Date, the Company shall file with the SEC, a S-3
Shelf Registration Statement covering solely the resale of the Registrable
Securities in accordance with Holder’s plan of distribution and to the extent
that the Registration Statement is not automatically effective upon




--------------------------------------------------------------------------------




filing under Paragraph D of the General Instructions of Form S-3, the Company
shall use reasonable best efforts to have the Registration Statement declared
effective as soon as practicable after such filing.


(ii)Alternative Registration Statement: In the event that Form S-3 is not
available for the registration of the resale of the Registrable Securities
hereunder on the Company S-3 Eligibility Date, then on the Company S-3
Eligibility Date, the Company shall (i) file with the SEC a Registration
Statement on Form S-1 or another appropriate form reasonably acceptable to the
Holder to register the Registrable Securities for resale in accordance with the
Holder’s plan of distribution and the Company will comply with the other
provisions of Section 2(a)(i) with respect to the Registration Statement, and
(ii) undertake to register the Registrable Securities on an S-3 Shelf
Registration Statement promptly after such form becomes available to the
Company; provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as an S-3 Shelf
Registration Statement has been declared effective by the SEC.


(b)Underwritten Offerings. The Holder shall not be entitled to request that a
sale of Registrable Securities be made pursuant to an underwritten offering.


(c)Right to Effect Sales. The Holder shall be entitled, at any time and from
time to time when a Registration Statement is effective and until the
Termination Date, to offer and sell such Registrable Securities as are then
registered pursuant to such Registration Statement.


(d)Effective Period of Registration Statements. With respect to any Registration
Statement, the Company shall use reasonable best efforts to keep such
Registration Statement effective for a period of 365 days or until all
Registrable Securities covered by such Registration Statement shall have been
sold by the Holder, provided that such period shall be extended by the number of
days in any Suspension Period commenced pursuant to Section 4 during such period
(as it may be so extended), and further provided that no obligations in this
Section 2(d) shall continue beyond the Termination Date.


(e)Purchase Agreement Restrictions. Nothing in this Agreement shall affect the
provisions of the Purchase Agreement related to Company Shares, which shall
apply independently hereof in accordance with the terms thereof.


SECTION 3 PIGGYBACK REGISTRATIONS
(a)Right to Piggyback. Each time prior to the Termination Date that the Company
proposes to register any Company Shares under the Securities Act (other than on
a registration statement on Form S-8, F-8, S-4 or F-4), whether for its own
account or for the account of one or more holders of Company Shares other than
of the Holder (a “Proposed Registration”), the Company shall promptly give
written notice to the Holder (which notice shall be given not less than 20 days
prior to the expected filing date of the Proposed Registration and shall
describe the intended method of distribution for the offering relating to the
Proposed Registration) of such Proposed Registration and shall offer to the
Holder the right to request inclusion of any of such Holder’s Registrable
Securities in the Proposed Registration (a “Piggyback Registration”), subject to
Sections 3(b) and 3(c) hereof. The Holder shall have ten Business Days after the
Holder’s receipt of such notice or, in the case of a primary offering, such
shorter time as is reasonably




--------------------------------------------------------------------------------




specified by the Company in light of the circumstances (provided that only
Registrable Securities of the same class or classes as Company Shares being
registered may be requested to be included). The Company shall have no
obligation to proceed with any Piggyback Registration and may abandon, terminate
and/or withdraw such registration for any reason at any time. If the Company or
any other Person other than the Holder proposes to sell Company Shares in an
underwritten offering pursuant to a registration statement on Form S-3 under the
Securities Act, such offering shall be treated as a primary or secondary
underwritten offering pursuant to a Piggyback Registration.


(b)Priority on Primary Piggyback Registrations. If a Proposed Registration is
initiated as a primary underwritten offering on behalf of the Company and the
managing underwriters advise the Company and the Holder (if such Proposed
Registration becomes a Piggyback Registration) that in their opinion the number
of Company Shares proposed to be included in such offering exceeds the number of
Company Shares (of any class) that can be sold in such offering without
materially delaying or jeopardizing the success of the offering (including the
price per share of Company Shares proposed to be sold in such offering), the
Company shall include in such registration and offering (i) first, the number of
Company Shares that the Company proposes to sell; (ii) second, the number of
Company Shares requested to be included therein by third parties having existing
contractual registration rights under contract or contracts that have been filed
as exhibits to Company filings with the SEC that predate this Agreement and are
superior to the rights of the Holder pursuant to such existing contracts in
place as of the date of this Agreement; (iii) third, the number of Company
Shares requested to be included therein by the Holder; and (iv) fourth the
number of Company Shares requested to be included therein by other holders of
Company Shares who have registration rights. If the number of Company Shares
that may be sold is less than the number of Company Shares proposed to be
registered pursuant to clause (i) above by the Company, the amount of Company
Shares to be sold shall be allocated to the Company.


(c)Priority on Secondary Piggyback Registrations. If a Proposed Registration is
initiated as an underwritten registration on behalf of a holder of Company
Shares other than the Holder (if such Proposed Registration becomes a Piggyback
Registration), and the managing underwriters advise the Company that in their
opinion the number of Company Shares proposed to be included in such
registration exceeds the number of Company Shares (of any class) that can be
sold in such offering without materially delaying or jeopardizing the success of
the offering (including the price per share of Company Shares to be sold in such
offering), then the Company shall include in such registration (i) first, the
number of Company Shares requested to be included therein by the holder(s)
initially requesting such registration; (ii) second, the number of Company
Shares requested to be included therein by third parties having existing
contractual registration rights that predate this Agreement and are superior to
the rights of the Holder pursuant to such existing contracts in place as of the
date of this Agreement; (iii) third, the
number of Company Shares requested to be included therein by other holders of
Company Shares who have registration rights, including the Holder, pro rata
among such holders on the basis of the number of Company Shares requested to be
included therein by such holders or as such holders and the Company may
otherwise agree (with allocations among different classes of Company Shares, if
more than one are involved, to be determined by the Company); and




--------------------------------------------------------------------------------




(iv) fourth, the number of Company Shares that the Company proposes to sell. In
no event shall the inclusion of shares held by a holder of Company Shares
without existing registration rights result in a cut-back of the number of
shares that the Holder may include in an underwriting offering covered by this
subsection.


(d)Selection of Underwriters. Whether any Piggyback Registration is a primary or
secondary underwritten offering, the Company shall have the right to designate
the managing underwriter or underwriters to administer any such offering.


(e)Basis of Participation. The Holder may not sell Registrable Securities in any
offering pursuant to a Piggyback Registration unless it (i) agrees to sell such
Company Shares on the same basis provided in the underwriting or other
distribution arrangements approved by the Company and that apply to the Company
and/or any other holders involved in such Piggyback Registration; and (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, lockups and other documents required under the terms of
such arrangements.


SECTION 4 SUSPENSION PERIODS
The Company may (i) delay the filing or effectiveness of the S-3 Shelf
Registration
Statement or (ii) prior to the pricing of any underwritten offering or other
offering of Registrable Securities pursuant to a Registration Statement delay
such underwritten or other offering (and, if permitted, withdraw any
Registration Statement that has been filed), but in each case described in
clauses (i) and (ii) only if the Company’s Board of Directors determines in its
reasonable judgment (A) that proceeding with such an offering would require the
Company to disclose material information that would not otherwise be required to
be disclosed at that time and that the registration or offering to be delayed
would, if not delayed, materially adversely affect the Company and its
subsidiaries taken as a whole or materially interfere with, or jeopardize the
success of, any pending or proposed material transaction, including any debt or
equity financing, any acquisition or disposition, any recapitalization or
reorganization or any other material transaction, whether due to commercial
reasons, a desire to avoid premature disclosure of information or any other
reason. Any period during which the Company has delayed a filing, effectiveness
or an offering pursuant to this Section 4 is herein called a “Suspension
Period.” The Company shall provide prompt written notice to the Holder of the
commencement and termination of any Suspension Period (and any withdrawal of a
Registration Statement pursuant to this Section 4) but shall only be obligated
under this Agreement to disclose the reasons therefor if the Holder and the
Company have entered into a confidentiality agreement relating to the disclosure
of such information and the Holder requests that the Company disclose the
reasons therefor. The Holder shall keep the existence of each Suspension Period
confidential and refrain from making offers and sales of Registrable Securities
(and direct any other Affiliates making such offers and sales to refrain from
doing so) during each Suspension Period. In no event (x) may the Company deliver
notice of a Suspension Period to the Holder more than two times during the term
of this Agreement; and (y) shall a Suspension Period or Suspension Periods be in
effect for an aggregate of 20 days or more in any calendar year.






--------------------------------------------------------------------------------




SECTION 5 [INTENTIONALLY REMOVED]
SECTION 6 REGISTRATION PROCEDURES
(a)The Company shall use reasonable best efforts to effect, as soon as
practicable
and otherwise as and when provided herein, the registration and (if applicable)
the sale of such Registrable Securities in accordance with the intended methods
of disposition thereof, and, pursuant thereto, the Company shall, as soon as
practicable as provided herein:


(i)subject to the other provisions of this Agreement, use reasonable best
efforts to cause the Registration Statement filed pursuant to Section 2 of this
Agreement and other Registration Statement to become effective (unless it is
automatically effective upon filing);


(ii)use reasonable best efforts to prepare and file with the SEC such amendments
and supplements to such Registration Statement and the Prospectus used in
connection therewith as may be necessary to comply with the applicable
requirements of the Securities Act and to keep such Registration Statement
effective for the relevant period required hereunder and to comply with the
applicable requirements of the Securities Act with respect to the disposition of
all Company Shares covered by such Registration Statement during such period in
accordance with the intended methods of disposition set forth in such
Registration Statement;


(iii)use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement, or the lifting of
any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction in the United States;


(iv)deliver, without charge, such number of copies of the preliminary and final
Prospectus and any supplement thereto as the Holder may reasonably request in
order to facilitate the disposition of the Registrable Securities of the Holder
covered by such Registration Statement in conformity with the requirements of
the Securities Act and not file any document to which Holder’s counsel may
reasonably object;


(v)permit counsel designated by the Holder to review such Registration Statement
and all amendments and supplements thereto within a reasonable period of time
prior to the filing thereof (but only to the extent any such amendment or
supplement is required to be furnished to the Holders), and use reasonable best
efforts to reflect in such documents any comments as such counsel may reasonably
propose;


(vi)not less than five Business Days prior to the filing of a Registration
Statement and not less than three Business Days prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for annual
reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form
8-K and any similar or successor reports, including any proxy statements under
the Exchange Act (collectively, the “SEC Reports”)), the Company shall furnish
to the Holder copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed; provided, however, that (i) the
Company shall not be




--------------------------------------------------------------------------------




required to furnish to the Holder any prospectus supplement being prepared and
filed solely to name new or additional selling securityholders unless such
Holder is named in such prospectus supplement, (ii) the Company shall not be
required to furnish to the Holder any SEC Report that is incorporated by
reference in such Registration Statement if such SEC Report is publicly
available on the SEC’s EDGAR system, and (iii) after it has been filed with the
SEC, the Company shall furnish a copy of the Registration Statement to the
Holder upon written request;


(vii)use reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such U.S.
jurisdictions as the Holder reasonably requests and continue such registration
or qualification in effect in such jurisdictions for as long as the applicable
Registration Statement may be required to be kept effective under this Agreement
provided that the Company will not be required to (A) qualify generally to do
business in any jurisdiction where it or any of its subsidiaries would not
otherwise be required to qualify but for this subparagraph (v); (B) subject
itself or any of its subsidiaries to taxation in any such jurisdiction; or (C)
consent to general service of process for itself or any of its subsidiaries in
any such jurisdiction;


(viii)notify the Holder and each distributor of such Registrable Securities
identified by the Holder, at any time when a Prospectus relating thereto would
be required under the Securities Act to be delivered by such distributor, of the
occurrence of any event as a result of which the Prospectus included in such
Registration Statement contains an untrue statement of a material fact or omits
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, at the request of
the Holder, the Company shall use reasonable best efforts to prepare, as soon as
practical, a supplement or amendment to such Prospectus so that, as thereafter
delivered to any prospective purchasers of such Registrable Securities, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;


(ix)in the case of any block trade (whether on a principal or agency basis)
involving Registrable Securities, whether pursuant to a Registration Statement
or otherwise, take all such other customary and reasonable actions as the Holder
or the relevant dealer may request in order to facilitate the disposition of
such Registrable Securities pursuant to such block trade, including the entry
into any agreement for the indemnification of such dealer and the provision of
opinions of counsel and comfort letters that are consistent with customary and
reasonable practices for such transactions;


(x)in the case of an underwritten offering in which the Holder participates
pursuant to a Piggyback Registration or a Permitted Underwritten Offering, enter
into an underwriting agreement in substantially the form used by the Company at
that time for underwritten offerings of that kind, with appropriate
modification, containing such provisions (including provisions for
indemnification, lockups, opinions of counsel and comfort letters), and take all
such other customary and reasonable actions as the managing underwriters of such
offering may request in order to facilitate the disposition of such Registrable
Securities (including, making members of senior management of the Company




--------------------------------------------------------------------------------




available at reasonable times and places to participate in “road-shows” that the
managing underwriter determines are necessary to effect the offering);


(xi)in the case of an underwritten offering in which the Holder participates
pursuant to a Piggyback Registration or a Permitted Underwritten Offering , to
the extent not prohibited by applicable law, (A) make reasonably available, for
inspection by the Holder or the managing underwriters and any attorneys and
accountants acting for the Holder or such managing underwriters, pertinent
corporate documents and financial and other records of the Company and its
subsidiaries; (B) cause the Company’s officers and employees to supply
information reasonably requested by the Holder or such managing underwriters or
attorneys in connection with such offering; (C) make the Company’s independent
accountants available for the Holder’s or such managing underwriter’s due
diligence and have them provide customary comfort letters to the Holder or such
managing underwriters in connection therewith; and (D) cause the Company’s
counsel to furnish customary legal opinions to the Holder or such managing
underwriters in connection therewith; provided, however, that such records and
other information shall be subject to such confidential treatment as is
customary for due diligence reviews;


(xii)use reasonable best efforts to cause all such Registrable Securities to be
listed on NYSE or any successor primary securities exchange (if any) on which
Company Shares are then listed;


(xiii)provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement and, a
reasonable time before any proposed sale of Registrable Securities pursuant to a
Registration Statement, provide the transfer agent with printed certificates for
the Registrable Securities to be sold or such other applicable evidence of such
Registrable Securities, subject to the provisions of Section 10;


(xiv)make generally available to its shareholders a consolidated earnings
statement (which need not be audited) for a period of 12 months beginning after
the effective date of the Registration Statement as soon as reasonably
practicable after the end of such period, which earnings statement shall satisfy
the requirements of an earning statement under
Section 11(a) of the Securities Act and Rule 158 thereunder; and


(xv)promptly notify the Holder and the managing underwriters of any underwritten
offering, if any:


(A)when the Registration Statement, any pre-effective amendment, the Prospectus
or any Prospectus supplement or any post-effective amendment to the Registration
Statement has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;


(B)of any request by the SEC for amendments or supplements to the Registration
Statement or the Prospectus or for any additional information regarding the
Holder;






--------------------------------------------------------------------------------




(C)of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and


(D)of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction.


(b)No Registration Statement (including any amendments thereto) shall contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, and no Prospectus (including any supplements thereto) shall contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in each case, except for any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in reliance on and in conformity with written
information furnished to the Company by or on behalf of the Holder, other holder
of Company Shares, or any underwriter or other distributor specifically for use
therein.


(c)At all times after the Company has filed a Registration Statement with the
SEC pursuant to the requirements of the Securities Act and until the Termination
Date, the Company shall use reasonable best efforts to continuously maintain in
effect the registration statement of Company Shares under Section 12 of the
Exchange Act and to use reasonable best efforts to file all reports required to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder.


(d)The Company may require the Holder and each distributor of Registrable
Securities as to which any registration is being effected to furnish to the
Company documentation and information regarding such Person and the distribution
of such securities as the Company may from time to time reasonably request in
connection with such registration.


(e)The Holder agrees by having Company Shares treated as Registrable Securities
hereunder that, upon being advised in writing by the Company of the occurrence
of an event pursuant to Section 6(a)(vi), the Holder will immediately
discontinue (and direct any other Affiliates making offers and sales of
Registrable Securities to immediately discontinue) offers and sales of
Registrable Securities pursuant to any Registration Statement (other than those
pursuant to a plan that is in effect prior to such time and that complies with
Rule 10b5-1 of the Exchange Act) until it is advised in writing by the Company
that the use of the Prospectus may be resumed and is furnished with a
supplemented or amended Prospectus as contemplated by Section 6(a)(vi), and, if
so directed by the Company, the Holder will deliver to the Company all copies,
other than permanent file copies then in the Holder’s possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice.


(f)The Company may prepare and deliver an issuer free-writing prospectus (as
such term is defined in Rule 405 under the Securities Act) in lieu of any
supplement to a Prospectus, and references herein to any “supplement” to a
Prospectus shall include any such issuer free-




--------------------------------------------------------------------------------




writing prospectus. Neither the Holder nor any other seller of Registrable
Securities may use a free-writing prospectus to offer or sell any such shares
without the Company’s prior written consent.


(g)It is understood and agreed that any failure of the Company to file a
registration statement or any amendment or supplement thereto or to cause any
such document to become or remain effective or usable within or for any
particular period of time as provided in Section 2, 3, or 6 or otherwise in this
Agreement, due to reasons that are not reasonably within its control, or due to
any refusal of the SEC to permit a registration statement or prospectus to
become or remain effective or to be used because of unresolved SEC comments
thereon (or on any documents incorporated therein by reference) despite the
Company’s good faith and reasonable best efforts to resolve those comments,
shall not be a breach of this Agreement.


(h)It is further understood and agreed that the Company shall not have any
obligations under this Section 6 at any time on or after the Termination Date,
unless an underwritten offering in which the Holder participates has been priced
but not completed prior to the Termination Date, in which event the Company’s
obligations under this Section 6 shall continue with respect to such offering
until it is so completed (but not more than 60 days after the commencement of
the offering).


(i)Notwithstanding anything to the contrary in this Agreement, the Company shall
not be required to file a Registration Statement or include Registrable
Securities in a Registration Statement unless it has received from the Holder,
at least five Business Days prior to the anticipated filing date of the
Registration Statement, information and documents reasonably required by the
Company to be provided by the Holder.


SECTION 7 REGISTRATION EXPENSES
(a)All reasonable expenses incident to the Company’s performance of or
compliance
with this Agreement, including (i) all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws, FINRA filing fees,
listing application fees, printing expenses, transfer agent’s and registrar’s
fees, (ii) costs of distributing Prospectuses in preliminary and final form as
well as any supplements thereto, (iii) fees and disbursements of counsel for the
Company and all independent certified public accountants and other Persons
retained by the Company (but not including any underwriting discounts or
commissions attributable to the sale of Registrable Securities or fees and
expenses of counsel and any other advisors representing any underwriters or
other distributors), (iv) internal expenses (including, without limitation, all
salaries and expenses of the Company’s officers and employees performing legal
or accounting duties), (v) fees and expenses of any special experts retained by
the Company in connection with such registration and amendments and supplements
to a Registration Statement or Prospectus, and (vi) premiums and other costs of
the Company for policies of insurance against liabilities of the Company arising
out of any public offering of the Registrable Securities being registered, to
the extent that the Company elects to obtain and maintain such insurance, shall
be borne by the Company (such expenses being herein called “Registration
Expenses”). The Holder shall bear the cost of all underwriting discounts and
selling commissions associated with any sale of Registrable Securities and shall
pay all of its




--------------------------------------------------------------------------------




own costs and expenses, including all fees and disbursements to counsel (and any
other advisors) of the Holder and any stock transfer taxes.


(b)The obligation of the Company to bear the expenses described in Section 7(a)
shall apply irrespective of whether a registration, once properly demanded or
requested becomes effective or is withdrawn or suspended; provided, however,
that Registration Expenses for any Registration Statement withdrawn solely at
the request of the Holder (unless withdrawn following commencement of a
Suspension Period pursuant to Section 4) shall be borne by the Holder.


SECTION 8 INDEMNIFICATION
(a)The Company shall, notwithstanding any termination of this Agreement,
indemnify to the fullest extent permitted by law, the Holder and each Person who
controls the Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities, judgments, costs (including reasonable
costs of investigation) and expenses (including reasonable attorneys’ fees)
arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement or Prospectus or any
amendment thereof or supplement thereto (including any “free writing prospectus”
filed by the Company (as defined in Rule 433 under the Securities Act)) or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are made in reliance and in conformity
with information furnished in writing to the Company by the Holder expressly for
use therein.


(b)In connection with any Registration Statement in which the Holder is
participating, the Holder shall furnish to the Company in writing such
information as the Company reasonably requests for use in connection with any
such Registration Statement or Prospectus, or amendment or supplement thereto,
and shall indemnify, to the fullest extent permitted by law, the Company, its
officers and directors and each Person who controls the Company (within the
meaning of the Securities Act) against all losses, claims, damages, liabilities,
judgments, costs (including reasonable costs of investigation) and expenses
(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of material fact contained in the Registration
Statement or Prospectus, or any amendment or supplement thereto (including any
“free writing prospectus” as defined in Rule 405 of the Securities Act and
required to be filed by the Company with the SEC or retained by the Company
under Rule 433 of the Securities Act), or arising out of or based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that the same are made in reliance and in conformity with information furnished
in writing to the Company by or on behalf of the Holder expressly for use
therein. The Holder agrees that, unless it has or shall have obtained the prior
written consent of the Company, it has not made and will not make any offer
relating to the Registrable Securities that would constitute a “free writing
prospectus” (as defined in Rule 405 of the Securities Act).


(c)Any party entitled to indemnification hereunder (an “Indemnified Party”)
shall give written notice to the party indemnifying it (the “Indemnifying
Party”) of any claim with




--------------------------------------------------------------------------------




respect to which it seeks indemnification promptly after discovery by such
Indemnified Party of any matters giving rise to a claim for indemnification.
Such notice shall describe such claim in reasonable detail. Failure to so notify
the Indemnifying Party shall not relieve the Indemnifying Party from any
liability that it may have to an Indemnified Party except to the extent that the
Indemnifying Party is actually prejudiced thereby. The Indemnified Party shall
permit such Indemnifying Party to assume the defense of such claim with counsel
reasonably satisfactory to the Indemnified Party. An Indemnifying Party who is
entitled to, and elects to, assume the defense of a claim shall not be obligated
to pay the fees and expenses of more than one counsel (in addition to one local
counsel) for parties indemnified (hereunder or otherwise) by such Indemnifying
Party with respect to such claim (and all other claims arising out of the same
circumstances), unless in the reasonable judgment of any Indemnified Party there
may be one or more legal or equitable defenses available to such Indemnified
Party that are in addition to or may conflict with those available to another
Indemnified Party with respect to such claim, in which case such maximum number
of counsel for all Indemnified Parties shall be two rather than one. If any
Indemnifying Party is entitled to, and elects to, assume the defense of a claim,
the Indemnified Party shall continue to be entitled to participate in the
defense thereof, with counsel of its own choice, but, except as set forth above,
the Indemnifying Party shall not be obligated to reimburse the Indemnified Party
for the costs thereof. If the Indemnifying Party assumes the defense of any
claim, all Indemnified Parties shall deliver to the Indemnifying Party copies of
all notices and documents (including court papers) received by the Indemnified
Party related to the claim, and each Indemnified Party shall cooperate in the
defense or prosecution of such claim. Such cooperation shall include the
retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records and information that are reasonably relevant to
such claim, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Indemnifying Party shall not be subject to any liability for any
settlement made by the Indemnified Party without the Indemnified Party's written
consent (but such consent will not be unreasonably withheld). The Indemnifying
Party shall not consent to the entry of any judgment or enter into or agree to
any settlement relating to a claim or action for which any Indemnified Party
would be entitled to indemnification by any Indemnifying Party hereunder unless
such judgment or settlement imposes no ongoing obligations on any such
Indemnified Party and includes as an unconditional term the giving, by all
relevant claimants and plaintiffs to such Indemnified Party, a release,
reasonably satisfactory in form and substance to such Indemnified Party, from
all liabilities in respect of such claim or action for which such Indemnified
Party would be entitled to such indemnification. The Indemnifying Party shall
not be liable hereunder for any amount paid or payable or incurred pursuant to
or in connection with any judgment entered or settlement effected with the
consent of an Indemnified Party unless the Indemnifying Party has also consented
to such judgment or settlement.


(d)The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Party or any officer, director or controlling Person of such
Indemnified Party and shall survive the transfer of securities and the
Termination Date but only with respect to offers and sales of Registrable
Securities made before the Termination Date or during the period following the
Termination Date referred to in Section 6(h).






--------------------------------------------------------------------------------




(e)If the indemnification provided for in or pursuant to this Section 8 is due
in accordance with the terms hereof, but is held by a court to be unavailable or
unenforceable in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying Person, in lieu of
indemnifying such indemnified Person, shall contribute to the amount paid or
payable by such indemnified Person as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying Person on the one hand and of the indemnified
Person on the other in connection with the statements or omissions which result
in such losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations. The relative fault of the indemnifying Person
on the one hand and of the indemnified Person on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying Person or by
the indemnified Person, and by such Person’s relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
In no event shall the liability of the indemnifying Person be greater in amount
than the amount for which such indemnifying Person would have been obligated to
pay by way of indemnification if the indemnification provided for under Section
8(a) or 8(b) hereof had been available under the circumstances.


SECTION 9 SECURITIES ACT RESTRICTIONS
The Registrable Securities are restricted securities under the Securities Act
and may not
be offered or sold except pursuant to an effective registration statement or an
available exemption from registration under the Securities Act. Accordingly, the
Holder shall not, directly or through others, offer or sell any Registrable
Securities except pursuant to a Registration Statement or pursuant to an
exemption from, or a transaction not subject to, registration under the
Securities Act. Any certificates representing the Registrable Securities may
bear a legend (and the Company’s share registry may bear a notation) referencing
the restrictions on transfer contained in this Agreement, until such time as
such securities have ceased to be (or are to be transferred in a manner that
results in their ceasing to be) Registrable Securities as evidenced to the
reasonable satisfaction of the Company. Subject to the provisions of this
Section, the Company shall replace any such legended certificates with
unlegended certificates promptly upon surrender of the legended certificates to
the Company or its designee, in order to facilitate a lawful transfer or at any
time after such shares cease to be Registrable Securities.


SECTION 10
TRANSFERS OF RIGHTS
If the Holder transfers any Registrable Securities to a Permitted Transferee in
accordance
with the Purchase Agreement, such Permitted Transferee shall, together with all
other such Permitted Transferees and the Holder, also have the rights of the
Holder under this Agreement with respect to such Registrable Securities
(including all of the Holder’s rights in Section 8), but only if the Permitted
Transferee signs and delivers to the Company a written acknowledgment that it
has joined with the Holder and the other Permitted Transferees as a party to
this Agreement and has assumed, severally but not jointly, the rights and
obligations of the Holder hereunder with respect to the Registrable Securities
transferred to it by the Holder. Each such transfer shall be effective when (but
only when) the Permitted Transferee has signed and




--------------------------------------------------------------------------------




delivered the written acknowledgment to the Company’s reasonable satisfaction.
Upon any such effective transfer, the Permitted Transferee shall automatically
have the rights so transferred, and the Holder’s obligations under this
Agreement, and the rights with respect to the Registrable Securities not so
transferred, shall continue. Notwithstanding any other provision of this
Agreement, no Person who acquires securities transferred in violation of this
Agreement or the Purchase Agreement, or who acquires securities that are not or
upon acquisition cease to be Registrable Securities, shall have any rights under
this Agreement with respect to such securities, and such securities shall not
have the benefits afforded hereunder to Registrable Securities.


SECTION 11


RULE 144 REPORTING


With a view to making available the benefits of certain rules and regulations of
the SEC that may at any time permit the sale of the Registrable Securities to
the public without registration, the Company agrees to:


(a)use its reasonable best efforts to make and keep public information
available, as those terms are understood and defined in Rule 144(c)(i), at all
times until the Termination Date;


(b)use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required to be filed by the Company under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements);


(c)so long as the Holder owns any Registrable Securities, if the Company is not
required to file reports and other documents under the Securities Act and the
Exchange Act, it will make available other information as required by, and so
long as necessary to permit sales of Registrable Securities pursuant to, Rule
144A (including the provision of information to the Holder and prospective
purchasers designated by the Holder pursuant to Rule 144A(d)(4)) and, commencing
at such time as sales are permitted under Rule 144, Rule 144A, and in any event
shall make available (either by mailing a copy thereof, by posting on the
Company’s website, or by press release) to the Holder a copy of:


(i)the Company’s annual consolidated financial statements (including at least
balance sheets, statements of profit and loss, statements of stockholders’
equity and statements of cash flows) prepared in accordance with generally
accepted accounting principles in the U.S., accompanied by an audit report of
the Company’s independent accountants, no later than 90 days after the end of
each fiscal year of the Company; and


(ii)the Company’s unaudited quarterly financial statements (including at least
balance sheets, statements of profit and loss, statements of stockholders’
equity and statements of cash flows) prepared in a manner substantially
consistent with the preparation of the Company’s annual financial statements, no
later than 45 days after the end of each fiscal quarter of the Company.






--------------------------------------------------------------------------------




SECTION 12 MISCELLANEOUS
(a)Notices. All notices and other communications among the parties shall be in
writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) five (5) days after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid,
(iii) on the first (1st) Business Day after being sent, prepaid, by FedEx or
other nationally recognized overnight delivery service, (iv) upon machine
generated acknowledgement of receipt after transmittal by facsimile if so
acknowledged to have been received before 5:00 p.m. on a Business Day at the
location of receipt and otherwise on the next following Business Day or (v) when
delivered by email, if receipt is confirmed, addressed as follows:


(i)
If to the Company:



Tribune Publishing Company 202 W. 1st Street
Los Angeles, CA 90012
Attention: Julie K. Xanders, General Counsel Facsimile No.: (213) 237-4401
Email: Julie.Xanders@tribpub.com with a copy to:
Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101
Attention: Stewart Landefeld
Facsimile No.: (206) 359-9000
Email: SLandefeld@perkinscoie.com


(ii)
If to the Holder:



MLIM, LLC
350 Camino De La Reina San Diego, CA 92108
Attention: Richard V. Gibbons Facsimile No.: (619) 293-1101
Email: rgibbons@manchesterfinancialgroup.com with a copy to:
Cooley LLP
4401 Eastgate Mall San Diego, CA 92121
Attention: Michael S. Levinson Facsimile No.: (858) 550-6420 Email:
mlevinson@cooley.com


or to such other address or addresses as the parties may from time to time
designate in writing.






--------------------------------------------------------------------------------




(b)No Waivers. Any term, condition or provision of this Agreement may be waived
to the extent permitted by law in writing at any time by the party that is
entitled to the benefits thereof. The waiver of any breach of any provision
under this Agreement by any party shall not be deemed to be a waiver of any
preceding or subsequent breach under this Agreement. No such waiver shall be
effective unless in writing.


(c)Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other parties, and any attempt
to assign any right, remedy, obligation or liability hereunder without such
consent shall be void, except (i) an assignment, in the case of a merger or
consolidation where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
merger or consolidation or the purchaser in such sale; or (ii) an assignment by
the Holder to a Permitted Transferee in accordance with the terms hereof.


(d)Rights of Third Parties. Nothing expressed or implied in this Agreement is
intended or shall be construed to confer upon or give any Person, other than the
parties hereto, any right or remedies under or by reason of this Agreement
(except as specified in Section 8).


(e)Governing Law. This Agreement, and all claims or causes of action (whether in
contract or tort) based upon, arising out of, or related to this Agreement or
the transactions contemplated hereby, shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of Laws of another jurisdiction.


(f)Captions; Counterparts. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.


(g)Entire Agreement. This Agreement constitutes the entire agreement among the
parties relating to the transactions contemplated hereby and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the parties hereto relating to the subject matter hereof.


(h)Amendments. This Agreement may be amended or modified in whole or in part,
only by a duly authorized agreement in writing executed in the same manner as
this Agreement and which makes reference to this Agreement.


(i)Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by law and, to the extent
necessary, shall amend or




--------------------------------------------------------------------------------




otherwise modify this Agreement to replace any provision contained herein that
is held invalid or unenforceable with a valid and enforceable provision giving
effect to the intent of the parties.


(j)Jurisdiction. Any action based upon, arising out of or related to this
Agreement or the transactions contemplated hereby may be brought in the Delaware
Chancery Court (or, if the Delaware Chancery Court shall be unavailable, any
other court of the State of Delaware or, in the case of claims to which the
federal courts have exclusive subject matter jurisdiction, any federal court of
the United States of America sitting in the State of Delaware), and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such action, waives any objection it may now or hereafter have to personal
jurisdiction, venue or to convenience of forum, agrees that all claims in
respect of the action shall be heard and determined only in any such court, and
agrees not to bring any action arising out of or relating to this Agreement or
the transactions contemplated hereby in any other court. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by law or to commence legal proceedings or otherwise
proceed against any other party in any other jurisdiction, in each case, to
enforce judgments obtained in any action brought pursuant to this Section 12(j).


[Execution Page Follows]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed by each of the patties
hereto as of the date first written above.




TRIBUNE PUBLISHING COMPANY


By: _/s/ John H. Griffin, Jr.____________
Name: John H. Griffin, Jr.
Title: Chief Executive Officer






MLIM HOLDINGS, LLC


By: _/s/ Richard V. Gibbons__________
Name: Richard V. Gibbons
Title: President








